Citation Nr: 0013117	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss disability, currently evaluated as 
20 percent disabling.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
which increased the disability evaluation for the veteran's 
service-connected bilateral sensorineural hearing loss 
disability from 10 to 20 percent.  The veteran has 
represented himself throughout this appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral hearing loss 
disability to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The June 1999 amendment to 38 C.F.R. §§ 4.85, 4.86, 4.87 
made no substantive changes which would alter the outcome of 
the veteran's claim.  

3.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level XI hearing in 
the right ear and Level III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his bilateral hearing loss 
disability merits a higher evaluation as it is manifested by 
significant audiological impairment and requires the use of 
hearing aids.  The veteran has presented a well-grounded 
claim for an increased evaluation.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with bilateral sensorineural hearing loss 
disability.  In November 1977, the RO established service 
connection for bilateral sensorineural hearing loss 
disability and assigned a noncompensable evaluation for that 
disorder.  

The report of a June 1990 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
65
70
70
LEFT

35
45
50
60

The examiner noted that language difficulties made use of 
both pure tone average and speech discrimination 
inappropriate. In July 1990, the RO increased the evaluation 
for the veteran's bilateral hearing loss disability from 
noncompensable to 10 percent.  In May 1997, the RO increased 
the evaluation for the veteran's bilateral hearing loss 
disability from 10 to 20 percent.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Prior to June 10, 
1999, disability evaluations for bilateral defective hearing 
ranged from noncompensable to 100 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  Auditory acuity levels 
based solely on pure tone averages were for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both pure tone average and speech 
discrimination inappropriate.  The rating schedule 
established eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule were intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100-6110 (1998).  

On June 10, 1999, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to bilateral hearing loss disability.  Under the amended 
rating schedule, disability evaluations for bilateral hearing 
loss disability range from noncompensable to 100 percent 
based on the degree of organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86 (1999).  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  

When the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, the level of hearing 
impairment will be determined based on either the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second or solely on pure tone 
averages, whichever results in the higher auditory acuity 
level.  Each ear will be evaluated separately.  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the appropriate evaluation 
will be determined based on either the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second or solely on pure tone averages, 
whichever results in the higher auditory acuity level.  The 
resulting auditory acuity level will then be elevated to the 
next higher auditory acuity level.  Each ear will be 
evaluated separately.  38 C.F.R.§ 4.86 (1999).

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 1999) which provides that the VA 
may award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the 
Board should apply the prior version of the regulation for 
the period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  The June 1999 amendment 
made no substantive changes which would alter the outcome of 
the veteran's claim.  As neither version of the rating 
schedule is more favorable to outcome of the veteran's claim, 
the Board will apply the amended regulation.  

A March 1997 audiology evaluation from the Clinica de 
Audiologia indicates that the veteran was diagnosed with 
profound right ear sensorineural hearing loss with no 
measurable word recognition ability and moderately severe 
left ear sensorineural hearing loss with good word 
recognition ability.  An April 1997 written statement from 
Jose Hernandez, M.D., conveys that the veteran exhibited 
severe to profound right ear sensorineural hearing loss 
disability and moderately severe left ear sensorineural 
hearing loss disability.  

At an April 1997 VA audiology evaluation, the examiner 
reported the following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

95
100
100
95
LEFT

45
40
65
70

The examiner noted that the veteran's language difficulties 
rendered the use of both pure tone average and speech 
discrimination inappropriate.  The veteran was diagnosed with 
profound right ear sensorineural hearing loss disability and 
mild to moderately severe left ear sensorineural hearing loss 
disability.  

At a July 1998 VA examination for compensation purposes, the 
examiner reported the following pure tone thresholds in 
decibels:




HERTZ




1000
2000
3000
4000
RIGHT

95
105
105
100
LEFT

50
45
65
75

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 90 percent in the left ear.  The 
veteran was diagnosed with profound right ear sensorineural 
hearing loss and moderate to severe left ear sensorineural 
hearing loss.  

The veteran has indicated that he suffers from severe hearing 
impairment.  The audiological evaluations of record convey 
that the veteran's bilateral sensorineural hearing loss 
disability has been shown to be productive of no more than 
Level XI hearing in the right ear and Level III hearing in 
the left ear.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions.  The clinical findings fall directly within 
the criteria for a 20 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1999).  Therefore, the Board 


concludes that an evaluation in excess of 20 percent is not 
warranted.  


ORDER

An increased evaluation for the veteran's bilateral 
sensorineural hearing loss disability is denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

